       Case 20-01251                  Doc 12         Filed 01/19/20 Entered 01/19/20 23:21:32                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Daniel Valdez                                                          Social Security number or ITIN    xxx−xx−7122

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 1/16/20
Case number:          20−01251



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Daniel Valdez

2. All other names used in the
   last 8 years
                                              302 Wentworth Dr.
3. Address                                    Sandwich, IL 60548
                                              Christina Banyon                                              Contact phone 3128488199
                                              CKB Lawyers, LLC                                              Email: cbanyon.law@gmail.com
4. Debtor's  attorney
   Name and address
                                              124 N. Scott Street
                                              Joliet
                                              Joliet, IL 60432

5. Bankruptcy trustee                         Glenn B Stearns                                               Contact phone 630−981−3888
     Name and address                         801 Warrenville Road Suite 650
                                              Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 1/17/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-01251                 Doc 12         Filed 01/19/20 Entered 01/19/20 23:21:32                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Daniel Valdez                                                                                                                     Case number 20−01251

7. Meeting of creditors
    Debtors must attend the meeting to     March 11, 2020 at 09:30 AM                                         Location:
    be questioned under oath. In a joint                                                                     801 Warrenville Rd, Ste 655, Lisle, IL
    case, both spouses must attend.                                                                          60532−3614
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/11/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 3/26/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 7/14/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           4/3/20 at 10:45 AM , Location: Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 20-01251           Doc 12       Filed 01/19/20 Entered 01/19/20 23:21:32                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 20-01251-LAH
Daniel Valdez                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mmiller                      Page 1 of 2                          Date Rcvd: Jan 17, 2020
                                      Form ID: 309I                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2020.
db             +Daniel Valdez,    302 Wentworth Dr.,    Sandwich, IL 60548-2426
tr             +Glenn B Stearns,    801 Warrenville Road Suite 650,    Lisle, IL 60532-4350
28553203       +Bristol Kendall Fire Protection,     PO Box 2355,   Schiller Park, IL 60176-0355
28553208       +Earthmore Visa,    PO Box 4521,   Carol Stream, IL 60197-4521
28553209       +Edward Health Ventures,    26185 Network Place,    Chicago, IL 60673-1261
28553212       +Edwards Health Ventures,    26185 Network Place,    Chicago, IL 60673-1261
28553215       +Illinois Tollway,    2700 Ogden Ave,    Downers Grove, IL 60515-1703
28553217       +Markoff Law,    29 N. Wacker Dr.,    Chicago, IL 60606-3203
28553219       +Northwestern Medicine Valley West,     1302 N Main St,   Sandwich, IL 60548-2587
28553221       +Sun Loan,    102 W. Madison st.,   Ottawa, IL 61350-5006
28553223       +Verve,    PO Box 3220,   Buffalo, NY 14240-3220
28553222       +tmobile,    PO Box 8099,   Newark, DE 19714-8099

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cbanyon.law@gmail.com Jan 18 2020 01:21:26       Christina Banyon,
                 CKB Lawyers, LLC,    124 N. Scott Street,    Joliet,   Joliet, IL 60432
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Jan 18 2020 01:22:31       Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28553204       +EDI: CAPITALONE.COM Jan 18 2020 06:05:00       Capital One,   PO Box 30281,
                 Salt Lake City, UT 84130-0281
28553205       +EDI: CAPONEAUTO.COM Jan 18 2020 06:05:00       Capital One Auto Finance,    7933 Preston Rd,
                 Plano, TX 75024-2302
28553206       +E-mail/PDF: creditonebknotifications@resurgent.com Jan 18 2020 01:31:18        Credit One Bank,
                 PO Box 60500,   City of Industry, CA 91716-0500
28553211       +E-mail/Text: bankruptcy@edward.org Jan 18 2020 01:23:24       Edward Hospital,
                 801 S. Washington Street,    Naperville, IL 60540-7499
28553210       +E-mail/Text: bankruptcy@edward.org Jan 18 2020 01:23:24       Edward Hospital,    PO Box 4207,
                 Carol Stream, IL 60197-4207
28553213       +EDI: AMINFOFP.COM Jan 18 2020 06:04:00      First Premier Bank,    PO Box 5529,
                 Sioux Falls, SD 57117-5529
28553214       +E-mail/Text: collections@myiccu.org Jan 18 2020 01:22:12       Illinois Community Credit Union,
                 508 W. State St.,    Sycamore, IL 60178-1328
28553218        E-mail/Text: usbknotice@ncc.us Jan 18 2020 01:21:45       Nationwide Credit and Collections,
                 815 Commerce Sr.,    Suite 270,   Oak Brook, IL 60523
28553220       +E-mail/Text: bankruptcy@speedyinc.com Jan 18 2020 01:22:06       Speedy Cash Service,
                 1218 N. Lake St. Ste 120,    Aurora, IL 60506-2476
                                                                                               TOTAL: 11

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28553216           Luis Rivera
28553207        ##+Duke and Duke Management,   1015 W. North Ave.,   Villa Park, IL 60181-1341
                                                                                                                    TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 20-01251      Doc 12    Filed 01/19/20 Entered 01/19/20 23:21:32            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: mmiller               Page 2 of 2                   Date Rcvd: Jan 17, 2020
                             Form ID: 309I               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2020 at the address(es) listed below:
              Christina Banyon    on behalf of Debtor 1 Daniel Valdez cbanyon.law@gmail.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
